                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

BRIAN B. DEVEREUX and RENEE DEVEREUX, )
                                      )
           Plaintiffs,                )
                                      )
                                      )
v.                                    )                        No. 3:17-CV-197-JRG-HBG
                                      )
KNOX COUNTY, TENNESSEE, et al.,       )
                                      )
           Defendants.                )

                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Defendants’ Conditional Motion for Order Permitting Dr. Gaines’s

Deposition to be Taken November 28, 2018, and for Leave Thereafter to Supplement the Summary

Judgment Record [Doc. 84]. Defendants state that the condition of the Motion is that if the Court

strikes and excludes Dr. Gaines’s expert testimony, there is no need to take his deposition.

Defendants explain that its Motion to Strike and Exclude Expert Testimony (“Motion to Strike”)

is pending and that to determine if this deposition will be necessary, the parties need a ruling on

the Motion to Strike. Defendants state that if Dr. Gaines’s deposition is required, he is not available

for a deposition until November 28, 2018, at 8:00 a.m. Defendants state that counsel for Plaintiffs

have indicated that they are available on November 28 for the deposition. Further, Defendants

state that the Court previously granted an extension until November 13, 2018, to file its reply brief

in support of its motion for summary judgment. Defendants request leave to supplement the

summary judgment record with a transcript in reply to Plaintiffs’ response to the pending summary

judgment motion.

                                                  1
       Accordingly, the Court finds Defendants’ Conditional Motion [Doc. 84] well taken, and it

is GRANTED. Further, Defendants shall file their supplemental brief within fourteen (14) days

after receiving the transcript of Dr. Gaines’s deposition.

       IT IS SO ORDERED.

                                              ENTER:



                                              United States Magistrate Judge




                                                 2
